


110 HR 4452 IH: CAH Designation Waiver Authority Act of

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4452
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore State authority to waive the 35-mile rule for designating critical
		  access hospitals under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 CAH Designation Waiver Authority Act of
			 2007.
		2.Restoring State
			 Authority to Waive the 35-mile rule for Medicare Critical Access Hospital
			 designationsSection
			 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date
			 of enactment of the CAH Designation Waiver Authority Act of 2007 after
			 January 1, 2006,.
		
